DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway
The application status under the Patent Prosecution Highway (PPH) pilot program approved on 12/29/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Response to Amendment/Claim Status
Claims 11-20 are currently pending. Claim 11 has been amended. Claims 1-10 were previously cancelled. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2014/0175399 A1, hereafter Choi) in view of LEE et al (US 2007/0090350 A1, hereafter Lee) and HIRAI et al (US 2017/0186368 A1, hereafter Hirai) and KIM et al (US 2018/0033830 A1-prior art of record, hereafter Kim 830).
Re claim 11, Choi discloses in FIG. 8 (with references to FIGS. 1, 2, 3 and 5A) an organic electroluminescent device, comprising:
a substrate (SUB; ¶ [0036]);

a first protective layer (IL; ¶ [0047]) formed on the driving circuit layer (BFL/GI) and exposing at least the plurality of terminals (SE1/DE1);
an organic flattening layer (CF; ¶ [0065] and [0087]) formed on the first protective layer (IL) and the organic flattening layer is having an upper surface (CCP; ¶ [0053]) that has an arithmetic average roughness (average protrusions/recessions heights H1/H2; ¶ [0074]-[0076] and [0079]);
a second inorganic protective layer (SiN or SiOx PSV; ¶ [0054]-[0055]) formed on the upper surface (topmost plane) of the organic flattening layer (CF) and the 
second inorganic protective layer is having an upper surface (topmost plane) that has an arithmetic average roughness (unspecified magnitude);
an organic electroluminescent element layer (PDL; ¶ [0058]-[0059]) including a plurality of organic electroluminescent elements (OLEDs EL; FIG. 1) formed on the 
a thin film encapsulation structure (SL; ¶ [0063]]) formed so as to cover the organic electroluminescent element layer (PDL),
wherein as viewed in a direction of normal (perpendicular) to the substrate (SUB), the organic flattening layer (CF) is formed in a region (above) where the first protective layer (IL) is formed, the plurality of organic electroluminescent elements (OLED ELs) are located in a region (above) where the organic flattening layer (CF) is formed, an outer perimeter (extreme end) of the thin film encapsulation structure (SL) crosses (covers from above; FIG. 2) the plurality of lead wires (horizontal sections between DL and SE1 of each TR1).

A.	Choi fails to disclose a first inorganic protective layer formed on the driving circuit layer (BFL/GI) and exposing at least the plurality of terminals (SE1/DE1); the organic flattening layer (CF) formed on the first inorganic protective layer and the 
organic flattening layer (CF) is having an upper surface that has an arithmetic average 
roughness of greater than 50 nm; the second inorganic protective layer (PSV) is having 
an upper surface that has an arithmetic average roughness of 50 nm or less; the thin film encapsulation structure (SL) including a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer and the second inorganic barrier layer are in direct 

	However,
Lee discloses in FIGS. 2 and 3 an organic electroluminescent device, comprising: a first inorganic protective layer (SiNx 151; ¶ [0034]) formed on a driving circuit layer (SiNx 131; ¶ [0031]) and exposing a plurality of terminals (142 of each Tdr; ¶ [0033]); and an organic flattening layer (color filter 161; ¶ [0036]) formed on the first inorganic protective layer (151), the organic flattening layer (131) is having a surface that has an arithmetic average roughness (arithmetic average of height d1; ¶ [0037]) of greater than 50 nm (~1 µm to ~6 µm; ¶ [0037]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the first protective layer is an inorganic protective layer and the organic flattening layer is having a surface that has an arithmetic average roughness of greater than 50 nm, as disclosed by Lee, in order to increase the brightness of the output light, resulting in enhanced light efficiency and reduced power consumption of the display (Lee; Abstract, ¶ [0007] and [0050]). 
B.	Choi and Lee fails to disclose the second inorganic protective layer (PSV) is having an upper surface that has an arithmetic average roughness of 50 nm or less; 
the thin film encapsulation structure (SL) including a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer and the second inorganic barrier layer are in direct contact with each other, and wherein an outer perimeter of the thin film encapsulation structure (SL) is present between an outer perimeter of the organic flattening layer (CF) and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

	However,
Hirai discloses in FIG. 7 an organic electroluminescent device, comprising: an inorganic protective layer (71; ¶ [0067]) is having an upper surface that has an arithmetic average roughness of 50 nm or less (10 nm or less; ¶ [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi and Lee such that the second inorganic protective layer is having an upper surface that has an 

C.	Choi and Lee and Hirai fails to disclose the thin film encapsulation structure (SL) including a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier layer and a second inorganic barrier layer in contact with a top surface of the organic barrier layer, the organic barrier layer being formed in a region enclosed by an inorganic barrier layer joint portion where the first inorganic barrier layer and the second inorganic barrier layer are in direct contact with each other, and wherein an outer perimeter of the thin film encapsulation structure (SL) is present between an outer perimeter of the organic flattening layer (CF) and an outer perimeter of the first inorganic protective layer, and wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees.

However,
Kim 830 discloses in FIGS. 9A and 10 (with references to FIGS. 5a, 5B and 6A-6C) an organic electroluminescent device, comprising: a substrate (SUB; ¶ [0088]; [0143] and [0145]); a driving circuit layer (laminate BFL/10 of DB-CL; ¶ [0143]-[0144]) 
nd insulation layer 20 in FIG. 10 as in FIG. 6C; ¶ [0094] and [0142]-[0143]) formed on the driving circuit layer (BUF/10) and exposing (in non-display area NDA2 in FIG. 10; ¶ [0145]) at least the plurality of terminals (PD); an organic flattening layer (of multi-layered 3rd insulation layer 30 in FIG. 10 as in FIG. 6C; ¶ [0097] and [0142]-[0143]) formed on the first inorganic protective layer (of multi-layered 20); a second inorganic protective layer (of multi-layered 3rd insulation layer 30 in FIG. 10 as in FIG. 6C; ¶ [0097] and [0142]-[0143]) formed on (above or below) the organic flattening layer (of multi-layered 30) and having a surface that has an arithmetic average roughness of 50 nm or less;
an organic electroluminescent element layer (DP-OLED in FIG. 9A; ¶ [0143]) including a plurality of organic electroluminescent elements (OLEDs in each pixel PX in FIGS. 9A and 10 as in FIG. 6C; ¶ [0136] and [0143]) formed on the second inorganic protective layer (of multi-layered 30) and each connected (electrically through T6; ¶ [0084]-[0085]) with one of the plurality of TFTs (T1 in FIG. 6A); and
a thin film encapsulation structure (TFE in FIG. 9A as in FIG. 6C; ¶ [0068] and [0143]) formed so as to cover (seal; ¶ [0068]) the organic electroluminescent element layer (DP-OLED) and including a first inorganic barrier layer (IOL1; ¶ [0143]), an organic barrier layer (OL; ¶ [0143]) in contact with (physically touching) a top (upper) surface of the first inorganic barrier layer (IOL1) and a second inorganic barrier layer (IOL2; ¶ [0143]) in contact with (physically touching) a top (upper) surface of the organic barrier layer (OL), the organic barrier layer being formed in a region (at dams DM1/DM2; ¶ [0151]) enclosed (¶ [0155]) by an inorganic barrier layer joint portion (contact point) where the 
wherein as viewed in a direction of normal (perpendicular) to the substrate (SUB), the organic flattening layer (OL) is formed in a region (display area DA) where the first inorganic protective layer (of 20) is formed, the plurality of organic electroluminescent 
elements (OLEDs) are located in a region (DA) where the organic flattening layer (of multi-layered 30) is formed, an outer perimeter (left edge) of the thin film encapsulation structure (TFE) crosses (in region NDA2 in FIG. 10) the plurality of lead wires (extending from PD) and is present between an outer perimeter (left edge in FIG. 9A) of the organic flattening layer (of multi-layered 30) and an outer perimeter (left edge in FIG. 9A) of the first inorganic protective layer (of multi-layered 20), and
wherein in a portion (left edge) where the first inorganic protective layer (of multi-layered 20) and the first inorganic barrier layer (IOL1) are in direct contact with (physically touch) each other on the plurality of lead wires (from PD), a side surface (slanted sidewall) of a cross-sectional (left-to-right) shape (bar), of the first inorganic barrier layer (IOL1), that is parallel (in-line) to a line width direction (left-to-right extension) of the plurality of lead wires (from PD) has a tapering angle of less than 90 degrees (not vertical relative to the upper horizontal plane of SUB).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi and Lee and Hirai such that the thin film encapsulation structure (SL) including a first inorganic barrier layer, an organic barrier layer in contact with a top surface of the first inorganic barrier 
wherein in a portion where the first inorganic protective layer and the first inorganic barrier layer are in direct contact with each other on the plurality of lead wires, a side surface of a cross-sectional shape, of the first inorganic barrier layer, that is parallel to a line width direction of the plurality of lead wires has a tapering angle of less than 90 degrees, as disclosed by Kim, in order to form, in conjunction with a dam structure, external environment and liquid organic material overflow protection (Kim 830; ¶ [0068] and [0165]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 as applied to claim 11 above, and further in view of SEO et al (US 2017/0331058 A1-prior art of record, hereafter Seo).
Re claim 12, Choi and Lee and Hirai and Kim 830 disclose the organic electroluminescent device of claim 11.
But, fail to disclose wherein the tapering angle of the side surface of the first inorganic barrier layer (of 20) is less than 70 degrees.
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Choi and Lee and Hirai and Kim 830, specifically where the tapering angle of the side surface of the first inorganic barrier layer (of 20) is less than 70 degrees as disclosed by Seo to reduce organic material flow and stress-related cracking (Seo; ¶ [0072]-[0073]).
 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 as applied to claim 11 above, and further in view of KIM et al (US 2014/0166999 A1-prior art of record, hereafter Kim 999).
Re claims 13 and 14, Choi and Lee and Hirai and Kim 830 disclose the organic electroluminescent device of claim 11.
But fail to disclose wherein the organic flattening layer (CF) is formed of a non-photosensitive resin; and wherein the organic flattening layer is formed of polyimide.
However,
Kim 999 discloses in FIG. 2 an organic electroluminescent device, comprising: an organic flattening layer (organic planarization layer 30; ¶ [0017] and [0048]), wherein the organic flattening layer is formed of a non-photosensitive resin (polyimide; ¶ [0017]); and wherein the organic flattening layer is formed of polyimide (¶ [0017]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 as applied to claim 11 above, and further in view of JIANG et al (US 2016/0336374 A1, hereafter Jiang) and Yamazaki et al (US 2005/0062057 A1-prior art of record, hereafter Yamazaki).
Re claim 15, Choi and Lee and Hirai and Kim 830 discloses a method for producing the organic electroluminescent device of claim 11, the method comprising: step A of forming the driving circuit layer (BFL/GI of Choi; see claim 11) on the substrate (SUB of Choi); step B of forming a first inorganic protective film (IL of Lee; see claim 11) on the driving circuit layer (BFL/GI of Choi); step C of forming an organic flattening film (CF of Choi; see claim 11) on the first inorganic protective film (IL of Lee); step D of forming a second inorganic protective film (PSV of Choi; see claim 11) on the organic flattening film (CF of Choi); step F of patterning (FIG. 9A of Kim 830) the first inorganic protective film, the organic flattening film and the second inorganic protective film to form the first inorganic protective layer, the organic flattening layer and the second inorganic protective layer; and step H of, after the step F forming an organic layer (EML of Choi; ¶ [0059]-[0060]) on the second inorganic protective layer (IL of Lee), the 

A.	Choi and Lee and Hirai and Kim 830 fail to disclose step E of treating a surface of the second inorganic protective film with chemical mechanical polishing; 
and step G of baking the organic flattening layer to a temperature of 100°C or higher.

	However,

	Jiang discloses in FIGS. 2-10 a method for producing an organic electro-

luminescent device, the method comprising: a step of treating a surface of a second inorganic protective film (nitride 8; ¶ [0077]) with chemical mechanical polishing (¶ [0077]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee and Hirai and Kim 830, specifically by adding step E of treating a surface of the second inorganic protective film with chemical mechanical polishing of Jiang, in order to achieve a desired level of flatness for various display devices (Jiang; ¶ [0066] and [0077]). 


B.	Choi and Lee and Hirai and Kim 830 and Jiang fail to disclose step G of baking the organic flattening layer to a temperature of 100°C or higher.
	However,

Yamazaki discloses in FIGS. 1A-1E and 5A-5C a method for producing an organic electroluminescent device, the method comprising: baking (¶ [0075]-[0076]) an 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee and Hirai and Kim 830 and Jiang, specifically by adding step E of baking the organic flattening layer to a temperature of 100°C or higher as disclosed by Yamazaki tailor the surface roughness and transmission properties of the organic flattening layer (Yamazaki; ¶ [0076]-[0077]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki as applied to claim 15 above, and further in view of Zhang et al (US Patent 6,104,461 A-prior art of record, hereafter Zhang).
Re claim 16, Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki disclose the method of claim 15.
But, fail to disclose wherein the step F includes the step of forming a contact hole running through the first inorganic protective film (IL of Lee), the organic flattening film (CF of Choi) and the second inorganic protective film (PSV of Choi) in one step.
However,
Zhang discloses in FIGS. 6A-6C and 3A a method for producing a display device, the method comprising: a step of forming a contact hole (col. 16, lines 30-35) running through a first protective film (2nd insulating film 312’; col. 16, lines 30-35), a flattening film (2nd insulating film 312’’; col. 16, lines 30-35) and second protective film (3rd 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki, specifically by adding where step F includes the step of forming a contact hole running through the first inorganic protective film, the organic flattening film and the second inorganic protective film in one step as generally disclosed by Zhang to minimize number of process steps.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki as applied to claim 15 above, and further in view of Buhl et al (US 2017/0221741 A1-prior art of record, hereafter Buhl).
Re claims 17 and 18, Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki disclose the method of claim 15.
But fail to disclose further comprising: after the step F but before the step G, step F1 of forming a positive photoresist film covering the organic flattening layer, and step F2 of exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film; and further comprising the step of, between the step F1 and the step F2, storing or transporting the substrate having the photoresist film formed thereon.

However,
 remove the photoresist film; and further comprising the step of, between the forming the photoresist film and the exposing the entirety of the photoresist film to light and then developing the photoresist film to remove the photoresist film, storing or transporting the substrate having the photoresist film formed thereon (the fabrication assembly 1 can form (coat) various resist types on substrates (10), expose (20) them to varying degrees, and then develop (40) and remove (40) the resists; and store/transport the substrate (11) having the photoresist film formed thereon; ¶ [0027]-[0028]; [0041] and claim 3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify method of forming the structure of Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki, specifically by adding after the step F but before the step G, step F1 of forming a positive photoresist film covering the organic flattening layer, and step F2 of exposing the entirety of the photoresist film to light and then developing the photoresist film to . 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki as applied to claim 15 above, and further in view of KATO (US 2017/0250380 A1-prior art of record, hereafter Kato) and KAMIYA et al (US 2015/0060822 A1-prior art of record, hereafter Kamiya).
Re claim 19, Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki disclose the method of claim 15, further comprising: step I of, after the step H, forming the first inorganic barrier layer (IOL1) selectively (SiN, SiON, SiOx, TiOx or AlOx; ¶ [0068] and [0143]) on an active region (display area DA; ¶ [0143]) where the plurality of organic electroluminescent elements (OLEDs) are formed.
But, fail to disclose step J of, after the step I, locating the substrate (SUB) in a chamber and supplying vapor of a photocurable resin or a mist-like photocurable resin into the chamber; step K of condensing the photocurable resin on the first inorganic barrier layer (IOL1) such that the photocurable resin is not present on a portion, of the first inorganic barrier layer (IOL1), that has the tapering angle of less than 90 degrees; and step L of, after the step K, irradiating the condensed photocurable resin with light to form the organic barrier layer (OL) of a photocured resin.

However,
A.	Kato discloses in FIGS. 2-4D a method for producing an organic El display device including a plurality of pixels, the organic EL display device comprising: a step of forming a thin film encapsulation structure (sealing film 48; ¶ [0024]) includes the steps of: preparing, in a chamber (vapor deposition chamber not shown; ¶ [0030]), an element 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki to include the supplying a vapor-like or mist-like material into the chamber, condensing the material on the first inorganic barrier layer to form a liquid film to form the organic barrier layer as disclosed by Kato such that the photocurable resin is not present on a portion, of the first inorganic barrier layer (IOL1), that has the tapering angle of less than 90 degrees in order to enhance abrasion durability which stabilizes optical device optical properties (Kato; ¶ [0007]-[0008]).
And,

B.	Kamiya discloses in FIGS. 3, 4 and 5 a method for producing an organic El display device including a plurality of pixels, the organic EL display device comprising
irradiating a liquid film (fluidity of acrylic monomer in FIG. 4; ¶ [0048] and [0069]) of a photocurable resin (acrylic monomer; ¶ [0048] and [0069]) with light (ultraviolet; ¶ [0048] and [0069]) to form a photocurable resin layer (polymerized acrylic resin; ¶ [0048] and [0069]) to form an organic barrier layer (flattening layer 164 in FIG. 4; ¶ [0048] and [0069]).



Re claim 20, Choi and Lee and Hirai and Kim 830 and Jiang and Yamazaki disclose the method of claim 15, further comprising: step I of, after the step G, forming the first inorganic barrier layer selectively on an active region where the plurality of organic electroluminescent elements are formed (see claim 19 above); step J of, after the step I, locating the substrate in a chamber and supplying vapor of a photocurable resin or a mist-like photocurable resin into the chamber (see claim 19 above); step K of condensing the photocurable resin on the first inorganic barrier layer to form a liquid film (see claim 19 above); step L of irradiating the liquid film of the photocurable resin with light to form a photocured resin layer (see claim 19 above); and step M of partially ashing (Kato: FIG. 4D; ¶ [0031]) the photocured resin layer (Kato; ¶ [0030]) to form the organic barrier layer (OL of Kim 830/52 of Kato) as part of the durable smoothing layer discussed for claim 19.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892